 1   Lucas E. Gilmore (250893)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Ave., Suite 202
     Berkeley, CA 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   lucasg@hbsslaw.com

 5   Attorneys for Lead Plaintiff
     New Zealand Methodist Trust Association
 6
     [Additional counsel on signature page]
 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11
     CASEY ROBERTS, Individually and On               No. 3:19-cv-03422-SI
12   Behalf Of All Other Similarly Situated,
                                                      STIPULATED PROTOCOL
13                                       Plaintiff,   REGARDING ELECTRONICALLY
                                                      STORED INFORMATION;
14          v.                                        [PROPOSED] ORDER

15   ZUORA, INC., TIEN TZUO, and TYLER                Judge: Hon. Susan Illston
     SLOAT,                                           Ctrm: 1 – 17th Floor
16
                                       Defendants.
17

18

19

20

21

22

23

24

25

26

27
 1          The parties have agreed to the terms of this Stipulation Regarding Electronically Stored

 2   Information:

 3          1.      Introduction. Pursuant to this Court’s Guidelines for the Discovery of Electronically
 4   Stored Information, and Federal Rules of Civil Procedure 16 and 26(f), the parties have conferred

 5   regarding matters affecting the discovery of electronically stored information (“ESI” or “e-discovery”)

 6   and agreed on the following procedures and guidelines regarding the production of ESI in this case.

 7   ESI, as used herein, has the same meaning as in Federal Rule of Civil Procedure 34 and refers to

 8   computer-generated information or data of any kind stored in or on any storage media located on

 9   computers, cellular telephones, file servers, disks, tapes, or other real or virtual devices or media. This

10   stipulation relates solely to the general protocol of identifying and producing ESI. Any party may bring

11   a motion to modify or clarify the application of this Order to particular ESI or otherwise.

12          2.      Cooperation. The parties are aware of the importance the Court places on cooperation
13   and commit to cooperate in good faith throughout the matter consistent with this Court’s Guidelines for

14   the Discovery of ESI.

15          3.      E-Discovery Coordinator. The parties will each identify an “E-Discovery
16   Coordinator” to each other who are and will be knowledgeable about and responsible for discussing

17   their respective ESI. Each E-Discovery Coordinator will be, or have access to those who are,

18   knowledgeable about the technical aspects of e-discovery, including the location, nature, accessibility,

19   format, collection, search methodologies, and production of ESI in this matter. The parties will rely on

20   the E-Discovery Coordinators, as needed, to confer about ESI and to help resolve disputes without

21   Court intervention.

22          4.      Identification and Preservation of Relevant Systems and Custodians. The parties
23   have discussed their preservation obligations and needs and agree that following the deadline for Initial

24   Disclosures under Federal Rule of Civil Procedure 26(a)(1), the parties will:

25                  a.       Meet and confer to attempt to agree on the relevant period of time for which ESI

26                           will be preserved and searched;

27



                                                          1
     ESI PROTOCOL                                                                   Case No. 3:19-cv-03422-SI
 1                  b.      Meet and confer to attempt to agree on a list of the most likely custodians of

 2                          relevant ESI or, in the alternative, the job descriptions of the most likely

 3                          custodians;

 4                  c.      Meet and confer to attempt to agree on the number of custodians per party for

 5                          whom ESI will be preserved and searched;

 6                  d.      Meet and confer to attempt to agree on likely relevant data sources, including

 7                          meeting and conferring to attempt to agree on any data sources that the parties

 8                          agree are not reasonably accessible because of undue burden or cost pursuant to

 9                          Fed. R. Civ. P. 26(b)(2)(B);

10                  e.      Meet and confer to attempt to agree on whether discovery is limited to certain

11                          custodians or data sources in the first instance.

12          Where disputes arise concerning the production of allegedly inaccessible ESI, the parties shall

13   follow the procedures set forth in the Court’s Standing Order.

14          5.      Searches: Key Words and Other Search Methodologies. To the extent that key
15   words or other methodologies are to be used in limiting the universe of potentially responsive

16   documents to be reviewed in advance of production, the parties shall meet and confer to develop a

17   mutually agreeable list of search terms and protocols. Focused terms and queries, rather than overbroad

18   queries should be employed.

19          6.      Format for Production. Unless the parties agree otherwise, the provisions set forth in
20   this paragraph shall govern the format for production of ESI: the parties will produce electronic

21   documents in Tagged Image File Format (TIFF or .TIF), subject to paragraphs 7, 8, 9, 11 and 12

22   below. Each image should have a unique file name, which is the Bates number of the page. TIFF files

23   shall be produced in single-page Group IV format, with a minimum resolution of 300 dpi (except that

24   any native file that is in the form of a TIFF image need not be scanned or reprocessed simply to

25   achieve such minimum resolution when produced). Certain ESI, as specified in Paragraph 10, will be

26   produced in native format. After initial production in TIFF format is complete, a party may request in

27   writing that the producing party produce additional specific documents in their native format. Should

     the parties not reach agreement after meeting and conferring in good faith, the requesting party may

                                                           2
     ESI PROTOCOL                                                                  Case No. 3:19-cv-03422-SI
 1   move the Court for such production. Each document production will be accompanied by two load files:

 2   an image load file and a metadata load file. Those load files shall be produced in Concordance format

 3   (.DAT file using Concordance standard delimiters for the metadata load files and .OPT file using

 4   Concordance standard fields for the image load files). The image load file shall provide image and

 5   document break information for the TIFF files produced that correspond to the beginning Bates

 6   numbers contained in the metadata load file. Every TIFF file in each production must be referenced in

 7   the production’s corresponding image load file. The total number of TIFF files referenced in a

 8   production’s image load file should match the number of TIFF files in the production. In addition to

 9   any metadata collected and produced pursuant to paragraph 7 below, the metadata load file for each

10   production shall provide the Bates numbers and the Bates number attachment range for email or other

11   documents containing attachments. The producing party will produce an extracted text file for each

12   electronic document and an Optical Character Recognition (“OCR”) text file for each imaged paper

13   document. For documents that contain redactions, the producing party will provide an OCR text for the

14   unredacted portions of such documents. All non-redacted documents are to be provided with multi-

15   page searchable text (.TXT) files. The OCR text files and image load files should indicate page breaks,

16   to the extent possible.

17          7.      Metadata. During the process of converting ESI from the electronic format of the
18   application in which the ESI is normally created, viewed, and/or modified to TIFF, metadata values

19   should be extracted and produced in a load file (“metadata load file”). To the extent they are available

20   in collected data, and are not otherwise redacted, the metadata values that are to be extracted and

21   produced in the metadata load files are:

22

23

24

25

26

27



                                                         3
     ESI PROTOCOL                                                                 Case No. 3:19-cv-03422-SI
 1
      Field Name       Description                                      Data Type   Example
 2

 3
      Begin Bates      Beginning Bates number of first page of a        Text        ABCD000001
 4                     document

 5    End Bates        Ending Bates number of last page of a            Text        ABCD000003
                       document
 6
                       **This field should be populated for single-
 7                     page items.

      Begin Family     Begin Bates of parent document of family of      Text        ABCD000001
 8
                       attachments
 9    End Family       End Bates of last attachment of family           Text        ABCD000004
10
      Pages            Number of Bates stamped pages for the PDF        Number      3
11                     image each document.

12
      NativePath       Relative file path of native record within       Text        .\VOL001\natives\001\ABCD0
13                     production, including filename and extension                 00001.xlsx
                       of native file within the production. Only for
14                     documents produced in native format.

15    TextPath         Relative file path of text record within         Text        .\VOL001\text\001\ABCD0000
                       production, including filename and extension                 01.txt
16                     of the text file within the production.
17

18    Redacted         If this document has redactions (values: Y or    Text        Y
                       N)
19
      All Custodians   For deduplicated documents, list of all
20                     custodians the duplicate copy was collected
                       from
21
      Author           Creator of document                              Text        Jones
22
      Bcc              Additional blind recipients of an email          Text        bob@acme.com
23                     (Blind Carbon Copy)

24    Cc               Additional recipients of email (Carbon           Text        sue@acme.com
                       Copy)
25
      Custodian        Name of person from whom documents were          Text        Jones
26                     collected

27    Date Created     Datetime document was created                    Datetime    07/21/1969 02:56:00



                                                            4
     ESI PROTOCOL                                                                       Case No. 3:19-cv-03422-SI
 1     Date Modified     Datetime document was last modified            Datetime   07/21/1969 02:56:00
 2     Date Received     Datetime document was received                 Datetime   07/21/1969 02:56:00
 3     Date Sent         Datetime an email was sent                     Datetime   07/21/1969 02:56:00

 4     File Extension    The suffix at the end of the native filename   Text       .docx
                         indicating file type                                      .pdf
 5                                                                                 .xlsx

 6

 7     Filename          Original filename of native document,          Text       interesting_spreadsheet.xlsx
                         including extension
 8
       File Path         Original source file path, including           Text       media.zip//jones.pst//sent
 9                       location,folder name, filename, and                       mail/444.eml//interesting_sprea
                         extension                                                 dsheet.xlsx
10
       From              Sender                                         Text       jones@acme.com
11
       Message Id        Unique message id from internet headers        Text
12
       MD5 Hash          MD5 Hash value of Document                     MD5 Hash
13
       Subject           Subject line                                   Text       Check this out!
14
       To                Recipient                                      Text       mary@acme.com
15
       Production        Production volume                              Text
       Volume
16
       Confidentiality   User-generated field that will indicated       Text       “CONFIDENTIAL” or
17                                                                                 “HIGHLY CONFIDENTIAL”
                         confidentiality
                                                                                   as applicable. Otherwise,
18                                                                                 blank.
19     Track Changes                                                    Text       Y
                         Indicates whether a document has track
       – Word Files      changes (values: Y or N)
20     Only
21            To the extent reasonably available, with respect to ESI gathered from an individual’s hard drive
22   or network share, metadata sufficient to identify the individual custodian from whose hard drive or
23   network share such ESI has been gathered will be provided in the Custodian field. Data that is not
24   collected from an individual’s hard drive or network share and is not reasonably identifiable as to
25   source will be designated as “company documents” in the Custodian field.
26            The Order does not create any obligation to create or manually code fields that are not
27   automatically rendered or generated by the processing of the ESI, or that do not exist as part of the



                                                                5
     ESI PROTOCOL                                                                      Case No. 3:19-cv-03422-SI
 1   original metadata of the document; provided, however, that the producing party must populate, where

 2   reasonably available, the (a) Begin Bates, (b)End Bates, (c) Begin Family, (d) End Family, (e)

 3   Custodian, (f) NativePath, if applicable, (g) TextPath, (h) Redacted, (j) Production Volume and (k)

 4   Confidentiality fields. Where reasonably available, these fields should be populated for all produced

 5   ESI.

 6          8.      Production of E-Discovery with Attachments. For all e-discovery (for
 7   example, email) that contains an attachment, to the extent practicable, such e-discovery shall be

 8   produced along with attachments in sequential order as part of a family, maintaining the parent-child

 9   relationship, although portions of families may be redacted as appropriate. When available, the

10   following fields should be produced and populated as part of the metadata load file to provide

11   the parent/child or parent/sibling relationship:

12          Begin Family (first Bates number of family group)

13          End Family (Last Bates number of attachment range (i.e., Bates number of last page of

14          attachment.

15          9.      De-Duplication. A party is only required to produce a single copy of any
16   responsive document. A party may de-duplicate ESI across each party’s custodians or sources, but if

17   that option is exercised, the producing party must identify all custodians who were in possession of the

18   de-duplicated document in the All Custodians metadata field specified in paragraph 7. De-duplication

19   shall not break apart families and shall be performed at a family level. A duplicate or a document will

20   not be removed as a duplicate if one version of it includes an attachment while another version does

21   not include an attachment. De-duplicated originals shall be preserved and made available for

22   inspection and copying upon reasonable request.

23          10.     Production of Native Files. Spreadsheet application files (e.g., MS Excel, .csv., etc.)
24   shall be produced in native format. For files produced in native format, the producing party shall

25   provide a single-page TIFF slipsheet with the applicable Bates stamp indicating that a native item was

26   produced. The corresponding load (.DAT) file shall include a NativeFileLink which provides the

27   relative path linking information for each native file that is produced.



                                                          6
     ESI PROTOCOL                                                                Case No. 3:19-cv-03422-SI
 1          Word files will be printed to TIFF images to show tracked changes, redlines and comments.

 2   MS PowerPoint will be printed to TIFF images to show any speaker notes. Upon request, if not unduly

 3   burdensome, the producing party shall produce documents identified by Bates Numbers in native

 4   format, provided however that the requesting party shall not make mass, indiscriminate requests.

 5          11.     Production of Hard Copy Documents. To the extent possible, all hard copy
 6   documents will be scanned and produced in electronic form. Unless reasonably requested pursuant to

 7   this Order, hard copy documents in color need not be scanned in color. Scanned color documents will

 8   be provided in JPG file format.

 9          Unitization of Paper Document: To the extent practicable, hard copy documents shall be

10   produced in the manner in which those documents were kept in the ordinary course of business.

11          Identification: Where a document or group of documents has an identification spine, “post-it

12   note,” or any other label, the information on the label shall be scanned and produced to the extent

13   practicable.

14          Custodian Identification: The parties will utilize reasonable best efforts to ensure that paper

15   records for a particular custodian or department level custodian, which are included in a single

16   production, are produced in consecutive Bates stamp order.

17          Metadata: The metadata associated with each hard copy document need only identify the Bates

18   number, the custodian associated with the hard copy document and any Confidential Designation or

19   Redaction applied to that document.

20          Hard-Copy Only Available: If the producing party maintains the documents solely in hard

21   copy form, then the producing party shall elect either to (i) copy the documents and produce a set to the

22   requesting parties or (ii) make the documents available to the requesting parties’ counsel for inspection

23   and copying at a reasonably accessible location. In the event a producing party chooses to make

24   documents available for inspection and copying, the parties shall negotiate in good faith to determine

25   appropriate procedures applicable to that process.

26          12.     Color Documents. If a receiving party reasonably believes it is necessary to view an
27   original ESI document that contains color text, markings or graphics in its original color to understand

     its full meaning or content, then the receiving party may request that the ESI document be produced in

                                                          7
     ESI PROTOCOL                                                                 Case No. 3:19-cv-03422-SI
 1   color format. The producing party shall then reproduce such document(s) and/or ESI in color JPEG

 2   format, or in native format. The section also applies to documents that are produced as TIFF images.

 3          13.     Data Contained in Databases or Media Formats. To the extent that any party
 4   requests data or information that is contained in database sources (including database or other

 5   structured or aggregated data source or data otherwise maintained by an application) or media sources

 6   (including, for example, audio and or video data), without waiving any objection to such a request, the

 7   parties will meet and confer to determine whether such data can be produced in existing report formats

 8   and without undue burden. To the extent there are database sources or media sources for which

 9   production or data extraction would be unduly burdensome and/or the extracted format is not usable,

10   the parties will meet and confer to determine whether there is a reasonable form of production based on

11   the specific circumstances. If one or more other formats of electronically-stored information come to

12   light that due to their complex nature may not be appropriate for production as TIFF images or as

13   Native files, the parties will meet and confer in good faith to discuss a mutually agreeable production

14   format or formats. Nothing in this paragraph prevents any party from asserting any objection(s) to a

15   request for data or information from database sources or media files including, but not limited to,

16   undue burden, relevance, proportionality, scope, and/or the imposition of costs on the other party.

17          14.     Bates Numbering. Each page of a produced e-discovery document will contain a
18   legible Bates number that (1) is unique across the document production, (2) has a constant length (0-

19   padded) across the production, and (3) is sequential within a given document. Each page of a

20   produced e-discovery document will also contain a confidentiality notice, if applicable. If a Bates

21   number or set of Bates numbers is skipped in a production, the producing party will notify the

22   receiving party in its cover letter to the production that the production contains skipped Bates

23   numbers, and the reason for any gaps in the Bates numbering. Both the Bates number and

24   confidentiality notice shall be placed on the page image in a manner that does not conceal or

25   interfere with any information contained on the page. No other stamp or information will be placed

26   on a document other than Bates number, confidentiality notice, and any redactions. This paragraph

27   does not apply to spreadsheets or other files produced in native electronic format.



                                                         8
     ESI PROTOCOL                                                                 Case No. 3:19-cv-03422-SI
 1           15.         Proprietary or Special Software. To the extent that relevant ESI cannot be rendered or
 2   reviewed without the use of proprietary or special software, the parties shall meet and confer to

 3   minimize any expense or burden associated with the production of such documents in an acceptable

 4   format. Nothing in this paragraph prevents any Party from asserting any objection(s) to a request for

 5   ESI, but not limited to, undue burden, relevance, proportionality, scope, and/or the imposition of costs

 6   on the other Party.

 7           16.         Redacted E-Discovery. To the extent a producing party redacts any document, such
 8   redaction shall be clearly marked on the TIFF image of the document. Privileged redaction(s) shall

 9   specifically identify the reason(s) for such redactions or such information shall be otherwise provided

10   in a list or log.

11           17.         Confidential Documents. ESI that contains “CONFIDENTIAL” or “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information shall be handled utilizing the

13   procedures set forth in the Stipulated Protective Order executed by the parties and entered by the Court

14   on [DATE]. If a party converts native files to non-native format or other ESI designated

15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the

16   Stipulated Protective Order to non-native format, it shall mark the image with the appropriate

17   designation.

18           18.         Production of Privileged Documents. Pursuant to Fed. R. Evid. 502(d), the production
19   of a privileged or work-product-protected document, whether inadvertent or otherwise, does not

20   operate as and is not a waiver of privilege or protection from discovery in this case or in any other

21   federal or state proceeding. For example, the mere production of privileged or work-product-protected

22   documents in this case as part of a mass production is not itself a waiver in this case or in any other

23   federal or state proceeding.

24           19.         Privileged Communications. Production of privileged documents shall be handled
25   utilizing the procedures set forth in the Stipulated Protective Order executed by the parties and entered

26   by the Court. Privileged communications that post-date the commencement of this action need not be

27   placed on a privilege log. Work product created by or for counsel in this matter after commencement

     of this lawsuit need not be placed on a privilege log. Communications may be identified on a privilege

                                                            9
     ESI PROTOCOL                                                                   Case No. 3:19-cv-03422-SI
 1   log by category, rather than individually, if appropriate and subject to agreement by the parties, which

 2   agreement shall not be unreasonably withheld. Privilege logs will comply with Federal Rule of Civil

 3   Procedure 26(b)(5)(A).

 4          20.     Modifications. In the event of individual issues that arise with regard to the
 5   identification and production of ESI and ESI-related information, as set forth in this Order, any practice

 6   or procedure provided for herein as to such identification and/or production may be varied by written

 7   agreement of the parties. The parties shall meet and confer in the event of any dispute over the need for

 8   or nature of such variance in practice or procedure, in an effort to reach agreement prior to informing

 9   the Court of any unresolved issues.

10          21.     Other. Nothing in this Order shall be construed as relieving or expanding the discovery
11   obligations of any party under the Federal Rules of Civil Procedure. The parties do not waive any

12   applicable privileges or immunities, including but not limited to the attorney-client privilege and the

13   attorney work product doctrine, nor do the parties waive any objections as to the relevance, production,

14   discoverability, admissibility, or confidentiality of documents and ESI.

15

16

17

18

19

20

21

22

23

24

25

26

27



                                                        10
     ESI PROTOCOL                                                                 Case No. 3:19-cv-03422-SI
 1   DATED: August 25, 2020    Respectfully submitted,

 2                             HAGENS BERMAN SOBOL SHAPIRO LLP
 3
                               By: Lucas E. Gilmore
 4                             Lucas E. Gilmore (250893)
                               715 Hearst Avenue, Suite 202
 5                             Berkeley, CA 94710
                               Telephone: (510) 725-3000
 6                             Facsimile: (510) 725-3001
                               lucasg@hbsslaw.com
 7

 8                             Steve W. Berman (admitted Pro Hac Vice)
                               HAGENS BERMAN SOBOL SHAPIRO LLP
 9                             1301 Second Avenue, Suite 2000
                               Seattle, WA 98101
10                             Telephone: (206) 623-7292
11                             Facsimile: (206) 623-0594
                               steve@hbsslaw.com
12
                               Peter A. Shaeffer (admitted Pro Hac Vice)
13                             HAGENS BERMAN SOBOL SHAPIRO LLP
                               455 North Cityfront Plaza Drive, Suite 2410
14                             Chicago, IL 60611
                               Telephone: (708) 628-4949
15                             Facsimile: (708) 628-4950
16                             petersh@hbsslaw.com

17                             Attorneys for Lead Plaintiff
                               New Zealand Methodist Trust Association
18

19

20

21

22

23

24

25

26

27



                              11
     ESI PROTOCOL                                   Case No. 3:19-cv-03422-SI
 1   DATED: August 25, 2020                                FENWICK & WEST LLP

 2                                                         By:/s/ Catherine Kevane
                                                           Susan S. Muck
 3
                                                           Catherine Kevane
 4                                                         Fiona Y. Tang
                                                           Katherine Marshall
 5                                                         FENWICK & WEST LLP
                                                           555 California Street, 12th Floor
 6                                                         San Francisco, CA 94104
                                                           Telephone: (415) 875-2325
 7
                                                           Facsimile: (415) 281-1350
 8                                                         smuck@fenwick.com
                                                           ckevane@fenwick.com
 9                                                         ftang@fenwick.com
                                                           kmarshall@fenwick.com
10

11                                                         Felix Lee
                                                           FENWICK & WEST LLP
12                                                         801 California Street
                                                           Mountain View, CA 94041
13                                                         Telephone: (650) 988-8500
                                                           Facsimile: (650) 938-5200
14                                                         flee@fenwick.com
15
                                                           Attorneys for Defendants Zuora, Inc.,
16                                                         Tien Tzuo, and Tyler Sloat

17
                                                     *        *      *
18

19
           Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this stipulation.
20
     DATED: August 25, 2020                                HAGENS BERMAN SOBOL SHAPIRO LLP
21

22
                                                           By: /s/ Lucas E. Gilmore
23                                                              Lucas E. Gilmore

24                                                         Attorney for Lead Plaintiff
                                                           New Zealand Methodist Trust Association
25

26

27



                                                         12
     ESI PROTOCOL                                                                   Case No. 3:19-cv-03422-SI
 1                                    [PROPOSED] ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   Dated: _________________, 2020
                                         The Honorable Susan Illston
 5
                                         United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                              13
     ESI PROTOCOL                                                      Case No. 3:19-cv-03422-SI
